ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB-02-189, concluding that JACKIE S. GEORGE of CLIFFSIDE PARK, who was admitted to the bar of this State in 1994, should be reprimanded for violating RPC 3.3(a)(5) (lack of candor toward a tribunal), and RPC 8.4(d) (conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that JACKIE S. GEORGE is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.